Title: From Benjamin Franklin to William Parsons, 28 June 1756
From: Franklin, Benjamin
To: Parsons, William


Dear Friend
New York, June 28. 1756
I received here your Favour of the 19th Instant, with a Copy of your Remarks in Reviewing the Forts, for which I am much obliged to you; and I hope the Governor and Commissioners will immediately take the necessary Measures to remedy every thing that you found amiss. I think you hazarded your self with too small Escorts, and am glad you got safe through. It appears plainly that it will be of great Use to review the Forts frequently; the Expence must be inconsiderable compar’d to the Advantage and Security that may be deriv’d from it.
Great Part of two British Regiments are arriv’d here; the Men are all in Health and look exceeding well. What will be undertaken this Summer is I believe unknown or uncertain till the General’s Arrival. Some of the Officers think this Year will be chiefly spent in Preparations for the next. Others imagine there will be an Accommodation. For my Part I can make no Judgment. This only I can plainly see, that New York is growing immensely rich, by Money brought into it from all Quarters for the Pay and Subsistence of the Troops. General Shirley, it is said, is to go home in the same Ship that brings Lord Loudon, and to be made one of the Lords of Trade. The Indians continue to scalp now and then a Man or two close to Albany, Oswego, and the Camps. The New England Forces are not yet compleat. Those Colonies have over done themselves, and undertaken too much, more than they are able to bear or perform. With great Esteem, I am, Dear Friend, Affectionately yours,
B Franklin
Major Parsons
 Addressed: To / William Parsons Esquire / Major of the / Pensilvania Regiment / Easton
Endorsed: June 28. 1756  B. Franklin Esquire from New York.